Citation Nr: 0610425	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont



THE ISSUES

1.  Entitlement to service connection for claimed headaches.  

2.  Entitlement to service connection for a claimed seizure 
disorder.  

3.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1972 to January 1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision, dated in February, 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran contends that his headaches, seizures and 
psychiatric problems are the result of a fall from 
scaffolding in service (VA Form 21-4142, received in November 
2003) or the result of a fall from a truck in service 
(veteran's statement, received in April 2004).  

In May 1972, several months prior to service, the veteran is 
shown to have been treated at the Medical Center of Vermont 
for injuries sustained in a motor vehicle accident.  Those 
injuries primarily included right temporal-parietal skull 
fractures and a cerebral and possible minor brain stem 
contusion.  

At the time of his service entrance examination, the veteran 
did not report a history of having had an accident or 
associated injuries.  

In December 1972, the veteran underwent a Medical Board 
proceeding, and it was found that his preservice injuries 
permanently disqualified him for service.  Accordingly, he 
was discharged due to a fracture of the vault of the skull 
and a brain injury, not otherwise specified.  

In April and May 1996, the veteran was hospitalized at 
Fletcher Allen Hospital, in part due to major depression and 
a seizure disorder.  During a psychological consultation, it 
was noted that, in April 1973, the veteran had undergone a 
neuropsychological assessment.  The report of that assessment 
has not been associated with the claims folder.  

A computer printout, dated in November 2003, shows that the 
veteran is in receipt of Social Security benefits.  The 
veteran's Social Security records have not been associated 
with the claims folder.  

In December 2003, the veteran reported that he had been 
treated many times at the Putnam Memorial Hospital (now the 
Southwestern Medical Center).  In response to a January 2004 
VA request for information, the veteran completed an 
authorization to have those records released to VA (VA Form 
21-4142).  However, it does not appear that those records 
were ever requested.  

The veteran has not had an examination to determine the 
nature and likely etiology of the claimed headaches, seizures 
and psychiatric disorder.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions: 

1.  The RO should take appropriate steps 
in order to request that the veteran 
identify the name and address of the 
health care provider/medical facility 
where he underwent a neuropsychological 
assessment in April 1973.  Based on the 
veteran's response, the RO should attempt 
to obtain records from the identified 
provider/facility.  Also, the RO should 
request that the veteran provide any such 
records to support his claims.  

2.  The RO also should take all indicated 
action in order to obtain the records of 
the veteran's treatment at the 
Southwestern Medical Center in 
Bennington, Vermont.  If the requested 
records are unavailable, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3.  The RO undertake to contact the 
Social Security Administration in order 
to obtain an up-to-date status report on 
the veteran's benefits.  This should 
include, but is not limited to, a copy of 
the original award letter, a list of the 
disabilities upon which the benefits are 
based, and copies of all medical evidence 
used to support the original award, as 
well as those used to support the 
continuation of that award.  

4.  When the actions in parts 1, 2, and 3 
have been completed, the veteran should 
be scheduled for a VA neurologic 
examination to determine the nature and 
likely etiology of the claimed headaches 
and seizures.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

The examiner should render an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any headache 
or seizure disability is the result of 
any event in service, as claimed by the 
veteran.  

5.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

The examiner must also render an opinion 
as to whether it is more likely than not; 
at least as likely as not; or less likely 
than not, that the veteran has an 
innocently acquired psychiatric 
disability that is the result of any 
event in service.  

6.  When the actions requested in parts 
1, 2, 3, 4, and 5 have been completed, 
undertake any other indicated development 
and then readjudicate the issues of 
service-connection for headaches, a 
seizure disorder, and psychiatric 
disability.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  





